DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/23/2022 has been entered.  Claims 1-19 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono (US2012/0132462) in view of the admitted prior art (see Paragraph [0003] of the published application) or Nakagiri (US2003/0082363), for the reasons recited in the prior office action and restated below, wherein it is again noted that Harazono clearly teaches that although in the described embodiments, a structure in which a substrate includes three fiber layers is discussed, the number of fiber layers included in the substrate is not particularly limited (Paragraph 0089), and given that Harazono generally discloses the substrate as comprising a first fiber layer, a second fiber layer, a resin layer that does not contain a fiber arranged between the first fiber layer and the second fiber layer, Harazono provides a clear teaching and/or suggestion of a substrate comprising two fiber layers with the resin layer therebetween as recited in the Abstract (and illustrated below in the Response to Arguments section), as well as a copper-clad laminate formed from the substrate by laminating copper foils on the upper and lower surfaces of said substrate as disclosed in Paragraphs 0056-0058, and thus the Examiner maintains her position that the claimed invention as recited in instant claims 1-19 would have been obvious over the teachings of Harazono in view of the admitted prior art or Nakagiri as discussed further below.
As discussed in the prior office action, Harazono discloses a printed circuit board (as in instant claim 18) comprising a pair of wiring layers (6) comprising conductive layers (17), such as metal material layers of 3-30 micron thickness, on both sides of a core board (5) including a plate-shaped substrate (7) comprising at least a first fiber layer (14a) and a second fiber layer (14b) with a resin layer (15) arranged between the first fiber layer (14a) and the second fiber layer (14b), wherein each fiber layer (e.g. 14a,14b) has a plurality of fibers (12) and a resin (10) covering the plurality of fibers (12) of a base (13), and the resin layer (15) does not contain fibers (Entire document, particularly Abstract, Paragraphs 0022-0025, 0041, and 0089).  Harazono discloses that the substrate (7) includes the resin (10) and inorganic insulating particles (11) covered with the resin (10), wherein the resin (10) and inorganic insulating particles (11) form the resin layer (15), and the resin (10) surrounds the fibers (12) of the fiber layers (e.g. 14a, 14b) which may be formed from a base material (13) of woven or nonwoven fabric into which the resin (10) is impregnated (Paragraphs 0024-0026, 0033, and 0057).  Harazono discloses that the diameter of a cross section of each of the fibers (12) perpendicular to the longitudinal direction (e.g. in the thickness direction) is set to, for example, 4 microns or more and 9 microns or less (Paragraph 0034), with the total thickness of the substrate (7) being, for example, 30-400 microns (Paragraph 0064), and hence Harazono provides a clear teaching and/or suggestion of a fabric thickness falling within and/or overlapping the claimed range of not higher than 65 microns as recited in instant claim 1, particularly in light of the figures, and thus rendering the claimed thickness range obvious over the teachings of Harazono.  Harazono discloses that the inorganic insulating particles (11) contain an inorganic substance such as aluminum hydroxide, magnesium hydroxide or preferably silicon oxide, and are present in the resin layer (15) in a content of 40% to 75% by volume (Paragraphs 0029-0031; reading upon and/or rendering obvious the claimed weight percentage ranges for the first filler and resin content of the first dielectric material based upon densities of the layer materials); and also notes that the fiber layer (14) “may” contain the inorganic insulating particles (11) among the fibers (12) thereby teaching and/or suggesting that the particles (11) are optional in the fiber layers (14), particularly given the example preparation of a copper-foil-clad laminate as disclosed in Paragraphs 0056-0058 wherein the particles remain outside of the base (13), hence reading upon and/or suggesting a second dielectric material of 100wt% resin covering/surrounding the fibers (12) of the fiber layers (14) with no filler incorporated therein as in the claimed invention (Paragraph 0025, as in instant claim 1).
Harazono also discloses that although embodiments are shown with the substrate (7) comprising three fiber layers (14), the number of fibers layers (14) is not particularly limited (Paragraph 0089, Figures), and thus a printed circuit board comprising a substrate structure as described by Harazono consisting of a first fiber layer (14a), a second fiber layer (14b) and an intermediate resin layer (15) positioned between the first and second fiber layer (14a,b) as in the instantly claimed layer structure of instant claim 1 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention; and hence, the only difference between the teachings of Harazono and the claimed metal-clad laminate and printed circuit board of instant claims 1 and 18, respectively, is that Harazono does not teach that the resin (10) of the resin layer (15) and fiber layers (14) is a fluoropolymer as in the instantly claimed invention.  However, Harazono does not specifically limit the resin of the resin and/or fiber layer(s) to any particular type of resin and although Harazono broadly discloses that examples of the resin (10) contained in the substrate (7) include resin materials such as epoxy resins, bismaleimide-triazine resins, cyanate resins, polyparaphenylene benzo-bisoxazole resins, polyimide resins, aromatic liquid crystal polyester resins, and others as disclosed in Paragraph 0028, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any resin material typically utilized in the art for producing circuit board substrates, wherein the admitted prior art clearly discloses that it is known in the art that conventional dielectric materials used for metal-clad laminates such as conventional epoxy resin dielectric materials are being replaced with fluoropolymers, such as polytetrafluoroethylene (PTFE), due to higher demands on the requirements for the physico-chemical properties of the electronic materials (see Paragraph 0003 of the published application); or Nakagiri, which discloses a similar multilayer substrate for producing a metal-clad laminate for a printed circuit board as in Harazono and discloses that example resins for insulating layers of the metal-clad laminate include epoxy resin, polyimide resin, bismaleimide triazine resin, polyphenylene ether resin, cyanate ester resin and PTFE (Paragraph 0025), thereby clearly teaching and/or suggesting the equivalence of PTFE to the insulating resins disclosed by Harazono and reading upon the broadly claimed fluoropolymer of instant claim 1 and PTFE of instant claim 2.  Hence, the invention as recited in instant claims 1-2 and 18 would have been obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claim 3, Harazono broadly discloses that the resin in the fiber layer(s) may be different from the resin in the resin layer, thereby suggesting different melting points given that different resins typically have different melting points and particularly in light of the different resins disclosed by Harazono which have different melting points, and although the teachings of Harazono in view of the admitted prior art or Nakagiri do not disclose that the melting point of the second resin is lower than the melting point of the first resin as in the claimed invention, in the absence of any clear showing of criticality and/or unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any different fluoropolymer resins or PTFE resins in the fiber layer(s) versus the resin layer including those with different melting points whether higher or lower, and thus the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regard to instant claims 4-5, Harazono discloses that the base (13) of woven or nonwoven fabric utilized in each of the fiber layers may be formed of glass fibers such as T-glass or E-glass fibers (Paragraphs 0033-0034), thereby rendering instant claims 4-5 obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art.
With regard to instant claims 6-9, as noted above, Harazono discloses that the diameter of a cross section of each of the fibers (12) perpendicular to the longitudinal direction (e.g. in the thickness direction) is set to, for example, 4 microns or more and 9 microns or less (Paragraph 0034), with the total thickness of the substrate (7) being, for example, 30-400 microns (Paragraph 0064), and hence Harazono provides a clear teaching and/or suggestion of a fabric thickness falling within and/or overlapping the claimed range of instant claims 6-9 and thus rendering the claimed range obvious over the teachings of Harazono, particularly in light of the figures and that the base (13) is also disclosed as alternatively formed of a plurality of unidirectional fibers arranged parallel to one another (Paragraph 0033).  Hence, the invention as recited in instant claims 6-9 would have been obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art.
With regard to instant claims 10-13, Harazono discloses that the inorganic insulating particles (11) contain an inorganic substance such as aluminum hydroxide, magnesium hydroxide or preferably silicon oxide as noted above, and may also contain aluminum oxide, magnesium oxide, calcium oxide, aluminum nitride, aluminum hydroxide, or calcium carbonate in addition to silicon oxide (Paragraph 0029), thereby reading upon the claimed filler materials of instant claims 10-13, and thus rendering the claimed invention as recited in instant claims 10-13 obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art.
With regard to instant claims 14-17, Harazono discloses that the Young’s modulus of the substrate (e.g. the metal-clad laminate after removal of the metal foils as in instant claims 14-17) is set to, for example, 20 GPa to 30 GPa, i.e. 20,000 MPa to 30,000 MPa (Paragraph 0026); wherein the Young’s modulus of the substrate can be set based upon selection of the resin(s), filler(s), reinforcing fabric, and contents thereof, with Young’s modulus ranges disclosed for the resin(s) of 3-10 GPa, the filler(s) of 70-85 GPa, and the reinforcing fabric/fiber of 70-85 GPa (Entire document, particularly Paragraphs 0026-0034), and given the known relationship between Young’s modulus and storage modulus for filled polymeric materials and that the teachings of Harazono in view of Nakagiri or the admitted prior art disclose and/or suggest a laminate structure and layer materials as in the claimed invention, the claimed storage modulus range under typical testing conditions as recited in instant claims 14-17 would have been obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art.
With regard to instant claim 19, Harazono generally discloses an example method for manufacturing the metal-clad laminate comprising providing a varnish or dielectric material comprising resin and inorganic insulating particles, coating the resin on a base (13) to form a resin sheet comprising a portion constituting the fiber layer (14) and a portion constituting the resin layer (15), laminating a plurality of resin sheets to form a substrate precursor, laminating a copper foil on each of the upper and lower surfaces of the substrate precursor, and then pressing the laminate under heating (e.g. hot-pressing step) to form a copper-clad laminate comprising a substrate (7) including fiber layers (14) and a resin layer (15) positioned therebetween from areas of adjacent resin sheets (Paragraphs 0056-0058); and given that Harazono also discloses that the resin of the fiber layer may be different from the resin of the resin layer, Harazono provides a clear teaching and/or suggestion of providing a resin layer reading upon the first dielectric layer, providing two fiber layers reading upon the claimed second dielectric layers disposed on opposite sides of the first dielectric layer, and providing two metal foils and disposing the metal foils on the sides of the second dielectric layers that are opposite to the first dielectric layer to provide a superimposed object and performing a hot-pressing step on the superimposed object to provide a metal-clad laminate as recited in instant claim 19, wherein the composition and weight percentages of the first and second dielectric layers as well as the thickness of the fabric layer are as discussed above with respect to instant claim 1 reading upon the same limitations as recited in instant claim 19, and thus the invention as recited in instant claim 19 would have been obvious over the teachings of Harazono in view of Nakagiri or the admitted prior art, wherein it is again noted that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments filed 5/23/2022 have been considered but are not persuasive.  The Applicant argues that Harazono allegedly does not disclose the structure feature of the present invention that the second dielectric layer is in contact with the metal foil (see page 11 of the response), arguing that one having ordinary skill in the art would allegedly understand that in a metal-clad laminate prepared by the manner described by Harazono in Paragraphs 0056-0058, that the layer in contact with the metal foil will allegedly be the resin layer 15, rather than the fiber layer 14, referring to Fig. 3A of Harazono.  The Applicant argues on page 12 of the response that “[c]learly, the circuit board of Harazono does not have the structural feature of the metal-clad laminate of the claimed invention”, and that neither AAPA nor Nakagiri teaches these features.  The Applicant further argues that Harazono allegedly does not disclose any preparation method that would be able to provide a metal-clad laminate having the structural feature of the present invention and that under the circumstance, allegedly even persons having ordinary skill in the art considering utilizing the resin of Nakagiri into the circuit board of Harazono would not have combined the cited teachings to arrive at the claimed invention.  However, the Examiner respectfully disagrees and first notes that the instant claims do not require the metal foils to be in direct contact with the reinforcing fabric particularly given that in fact, the second dielectric layers include resin (e.g. the second fluoropolymer) and would actually contain the resin on the surfaces of the reinforcing fabric, e.g. as the surface of the dielectric layers, facilitating bonding between second dielectric layers and the metal foils, and given that the instant claims do not limit the thickness of the resin coating or resin portion of the second dielectric layers, Applicant’s “in contact” arguments are not persuasive.  With respect to Applicant’s arguments regarding the preparation method disclosed by Harazono in paragraphs 0056-0058, Harazono clearly discloses that a base such as a “reinforcing fabric” is impregnated with a resin varnish to form a resin sheet with resin concentrated in an area outside of the base which ultimately forms resin layer 15 between two fiber layers 14 when adjacent resin sheets are adhered to one another such that resin layer 15 is only considered to be formed between fiber layers and such that the resulting substrate comprises at least a first resin-impregnated fiber layer, a second resin-impregnated fiber layer, and “a resin layer arranged between the first [resin-impregnated] fiber layer and the second [resin-impregnated] fiber layer” (as recited in the Abstract); and given that Harazono specifically discloses that the resin layer 15 arranged between the first and second (resin-impregnated) fiber layers (e.g. 14a and 14b, reading upon the claimed second dielectric layer) contains resin and filler but does not contain fiber (reading upon the claimed first dielectric layer), and that the copper/metal foils are laminated on each of the upper and lower surface of the substrate precursor which contains the fiber layers as outer surfaces of the substrate, for example, [AltContent: textbox (17 metal foil
14a 2nd dielectric
15 1st dielectric
14b 2nd dielectric
17 metal foil)]as shown in the below modified illustration of Harazono’s figures with only two fiber layers,
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    112
    568
    media_image1.png
    Greyscale


thereby clearly teaching and/or suggesting a metal-clad laminate structure as instantly claimed, with each of the layers of the two fiber layer embodiment of Harazono equated to the instantly claimed layers as shown to the right of the modified figure, Applicant’s arguments that one having ordinary skill in the art would consider the product produced by the method disclosed by Harazono to be different from the claimed invention are not persuasive, particularly given that the two second dielectric layers are broadly recited as “each comprises a reinforcing fabric and a second dielectric material formed on the surface of the reinforcing fabric”.
Hence, the Examiner maintains that the instantly claimed invention as recited in instant claims 1-19 would have been obvious over the teachings of Harazono in view of the admitted prior art or Nakagiri for the reasons discussed in detail above.
  Any objection and/or rejection from the prior office action not restated above has been withdrawn by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 26, 2022